Exhibit 10.2

 

AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) is
made and entered into as of January 13, 2010, by and among Reit Management &
Research LLC, a Delaware limited liability company (“Managing Agent”), and
Hospitality Properties Trust, a Maryland real estate investment trust (the
“Company”), on behalf of itself and those of its subsidiaries as may from time
to time own properties subject to this Agreement (each, an “Owner” and,
collectively, “Owners”).

 

W I T N E S S E T H :

 

WHEREAS, Owners and Managing Agent are parties to a Master Management Agreement,
dated as of January 1, 2006 (as amended, the “Original Agreement”), pursuant to
which Owners have engaged Managing Agent to manage certain of the office and
other properties which are not hospitality or travel center properties (such
types of properties, the “Properties”) from time to time subject to this
Agreement (the “Managed Premises”); and

 

WHEREAS, Owners and Managing Agent wish to amend and restate the Original
Agreement as hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, Owners and Managing Agent hereby agree that the Original Agreement is
hereby amended and restated to read in its entirety as follows:

 

1.                                       Engagement.  Subject to the terms and
conditions hereinafter set forth, Owners hereby continue to engage Managing
Agent to provide the property management and administrative services with
respect to the Managed Premises contemplated by this Agreement.  Managing Agent
hereby accepts such continued engagement as managing agent and agrees to devote
such time, attention and effort as may be appropriate to operate and manage the
Managed Premises in a diligent, orderly and efficient manner.  Managing Agent
may subcontract out some or all of its obligations hereunder to third party
managers; provided, however, that, in any such event, Managing Agent shall be
and remain primarily liable to Owners for performance hereunder.

 

Notwithstanding anything to the contrary set forth in this Agreement, the
services to be provided by Managing Agent hereunder shall exclude all services
(including, without limitation, any garage management or cafeteria management
services) whose performance by a manager to any Owner could give rise to an
Owner’s receipt of “impermissible tenant service income” as defined in
§856(d)(7) of the Internal Revenue Code of 1986 (as amended or superseded
hereafter) or could in any other way jeopardize an Owner’s federal or state tax
qualification as a real estate

 

1

--------------------------------------------------------------------------------


 

investment trust.  Managing Agent shall not perform any such service and if, in
the event Managing Agent shall inadvertently perform any such service, no
compensation therefor shall be paid or payable hereunder.

 

2.                                       General Parameters.  Any or all
services may be performed or goods purchased by Managing Agent under
arrangements jointly with or for other properties owned or managed by Managing
Agent and the costs shall be reasonably apportioned.  Managing Agent may employ
personnel who are assigned to work exclusively at the Managed Premises or partly
at the Managed Premises and other buildings owned and/or managed by Managing
Agent.  Wages, benefits and other related costs of centralized accounting
personnel and employees employed by Managing Agent and assigned to work
exclusively or partly at the Managed Premises shall be fairly apportioned and
reimbursed, pro rata, by Owners in addition to the Fee and Construction
Supervision Fee (each as defined in Section 6).

 

3.                                       Duties.  Without limitation, Managing
Agent agrees to perform the following specific duties:

 

(a)                                  To seek tenants for the Managed Premises in
accordance with market rents and to negotiate leases including renewals thereof
and to lease space to tenants, at rentals, and for periods of occupancy all on
market terms.  To employ appropriate means in order that the availability of
rental space is made known to potential tenants, including, but not limited to,
the employment of brokers.  The brokerage and legal expenses of negotiating such
leases and leasing such space shall be paid by the applicable Owner.

 

(b)                                 To collect all rents and other income from
the Managed Premises and to give receipts therefor, both on behalf of Owners,
and deposit such funds in such banks and such accounts as are named, from time
to time, by Owners, in agency accounts for and under the name of Owners. 
Managing Agent shall be empowered to sign disbursement checks on these accounts.

 

(c)                                  To make contracts for and to supervise any
repairs and/or alterations to the Managed Premises, including tenant
improvements and decoration of rental space on reasonable commercial terms.

 

(d)                                 For Owners’ account and at its expense, to
hire, supervise and discharge employees as required for the efficient operation
and maintenance of the Managed Premises.

 

(e)                                  To obtain, at Owners’ expense, appropriate
insurance for the Managed Premises protecting Owners and Managing Agent while
acting on behalf of Owners against all normally insurable risks relating to the
Managed Premises and complying with

 

2

--------------------------------------------------------------------------------


 

the requirements of Owners’ mortgagee, if any, and to cause the same to be
provided and maintained by all tenants with respect to the Managed Premises to
the extent required by the terms of such tenants’ leases.  Notwithstanding the
foregoing, Owners may determine to purchase insurance directly for their own
account.

 

(f)                                    To promptly notify the applicable Owner’s
insurance carriers, as required by the applicable policies, of any casualty or
injury to person or property at the Managed Premises, and complete customary
reports in connection therewith.

 

(g)                                 To procure seasonably all supplies and other
materials necessary for the proper operation of the Managed Premises, at Owners’
expense.

 

(h)                                 To pay promptly from rental receipts, other
income derived from the Managed Premises, or other monies made available by
Owners for such purpose, all costs incurred in the operation of the Managed
Premises which are expenses of Owners hereunder, including wages or other
payments for services rendered, invoices for supplies or other items furnished
in relation to the Managed Premises, and pay over forthwith the balance of such
rental receipts, income and monies to Owners or as Owners shall from time to
time direct.  (In the event that the sum of the expenses to operate and the
compensation due Managing Agent exceed gross receipts in any month and no excess
funds from prior months are available for payment of such excess, Owners shall
pay promptly the amount of the deficiency thereof to Managing Agent upon receipt
of statements therefor.)

 

(i)                                     To keep Owners apprised of any material
developments in the operation of the Managed Premises.

 

(j)                                     To establish reasonable rules and
regulations for tenants of the Managed Premises.

 

(k)                                  On behalf of and in the name of Owner, to
institute or defend, as the case may be, any and all legal actions or
proceedings relating to operation of the Managed Premises.

 

(l)                                     To maintain the books and records of
Owners reflecting the management and operation of the Managed Premises, making
available for reasonable inspection and examination by Owners or its
representatives, all books, records and other financial data relating to the
Managed Premises.

 

3

--------------------------------------------------------------------------------


 

(m)                               To prepare and deliver seasonably to tenants
of the Managed Premises such statements of expenses or other information as
shall be required on the landlord’s part to be delivered to such tenants for
computation of rent, additional rent, or any other reason.

 

(n)                                 To aid, assist and cooperate with Owners in
matters relating to taxes and assessments and insurance loss adjustments, notify
Owners of any tax increase or special assessments relating to the Managed
Premises and to enter into contracts for tax abatements services.

 

(o)                                 To provide such emergency services as may be
required for the efficient management and operation of the Managed Premises on a
24-hour basis.

 

(p)                                 To enter into contracts on commercially
reasonable terms for utilities (including, without limitation, water, fuel,
electricity and telephone) and for building services (including, without
limitation, cleaning of windows, common areas and tenant space, ash, rubbish and
garbage hauling, snow plowing, landscaping, carpet cleaning and vermin
extermination), and for other services as are appropriate to first class office
space.

 

(q)                                 To seek market terms for all items purchased
or services contracted by it under this Agreement.

 

(r)                                    To take such action generally consistent
with the provisions of this Agreement as Owners might with respect to the
Managed Premises if personally present.

 

(s)                                  To, from time to time, or at any time
requested by the Board of Trustees of the Company (the “Trustees”), make reports
of its performance of the foregoing services to the Company.

 

4.                                       Authority.  Owners give to Managing
Agent the authority and powers to perform the foregoing duties on behalf of
Owners and authorize Managing Agent to incur such reasonable expenses,
specifically contemplated in Section 2, on behalf of Owners as are necessary in
the performance of those duties.

 

5.                                       Special Authority of Managing Agent. 
In addition to, and not in limitation of, the duties and authority of Managing
Agent contained herein, Managing Agent shall perform the following duties:

 

4

--------------------------------------------------------------------------------


 

(a)                                  Terminate tenancies and sign and serve in
the name of Owners such notices therefor as may be required for the proper
management of the Managed Premises.

 

(b)                                 At Owners’ expense, institute and prosecute
actions to evict tenants and recover possession of rental space, and recover
rents and other sums due; and when expedient, settle, compromise and release
such actions or suits or reinstate such tenancies.

 

6.                                       Compensation.

 

(a)                                  In consideration of the services to be
rendered by Managing Agent hereunder, Owners agree to pay and Managing Agent
agrees to accept as its sole compensation (i) a management fee (the “Fee”) equal
to three percent (3%) of the gross collected rents actually received by Owners
from the Managed Premises, such gross rents to include all fixed rents,
percentage rents, additional rents, operating expense and tax escalations, and
any other charges paid to Owners in connection with occupancy of the Managed
Premises, but excluding any amounts collected from tenants to reimburse Owners
for the cost of capital improvements or for expenses incurred in curing any
tenant default or in enforcing any remedy against any tenant; and (ii) a
construction supervision fee (the “Construction Supervision Fee”) in connection
with all interior and exterior construction renovation or repair activities at
the Managed Premises, including, without limitation, all tenant and capital
improvements in, on or about the Managed Premises, undertaken during the term of
this Agreement, other than ordinary maintenance and repair, equal to five
percent (5%) of the cost of such construction which shall include the costs of
all related professional services and the cost of general conditions.

 

(b)                                 Unless otherwise agreed, the Fee shall be
due and payable monthly, in arrears based on a reasonable annual estimate or
budget with an annual reconciliation within thirty (30) days after the end of
each calendar year.  The Construction Supervision Fee shall be due and payable
periodically, as agreed by Managing Agent and Owners, based on actual costs
incurred to date.

 

(c)                                  Notwithstanding anything herein to the
contrary, Owners shall reimburse Managing Agent for reasonable travel expenses
incurred when traveling to and from the Managed Premises while performing its
duties in accordance with this Agreement; provided, however, that, reasonable
travel expenses shall not include expenses incurred for travel to and from the
Managed Premises by personnel assigned to work exclusively at the Managed
Premises.

 

(d)                                 Managing Agent shall be entitled to no other
additional compensation, whether in the form of commission, bonus or the like
for its services under this Agreement.  Except as otherwise specifically
provided herein with respect to payment by Owners of legal fees, accounting
fees, salaries, wages, fees and charges of parties hired

 

5

--------------------------------------------------------------------------------


 

by Managing Agent on behalf of Owners to perform operating and maintenance
functions in the Managed Premises, and the like, if Managing Agent hires third
parties to perform services required to be performed hereunder by Managing Agent
without additional charge to Owners, Managing Agent shall (except to the extent
the same are reasonably attributable to an emergency at the Managed Premises) be
responsible for the charges of such third parties.

 

7.                                       Term of Agreement.  This Agreement
shall continue in force and effect until December 31, 2010, and shall be
automatically renewed for successive one year terms annually thereafter unless
notice of non-renewal is given by the Company, on behalf of itself and Owners, 
or Managing Agent before the end of the term.  It is expected that the terms and
conditions may be reviewed by the Independent Trustees as defined in the
Company’s Bylaws, as amended as of the date hereof (the “Independent Trustees”),
of the Compensation Committee of the Board of Trustees of the Company at least
annually.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated (a) by either the
Company, on behalf of itself and the Owners, or Managing Agent upon sixty (60)
days’ written notice to the other party, which termination, if by the Company,
must be approved by a majority vote of the Independent Trustees of the
Compensation Committee of the Board of Trustees of the Company, or if by
Managing Agent, must be approved by a majority vote of the directors of Managing
Agent; and (b) by Managing Agent upon five (5) business days written notice to
the Company if there is a Change of Control.  This Agreement may be terminated
with respect to less than all of the properties comprising the Managed Premises
to accommodate any sale of some properties comprising the Managed Premises with
Managing Agent’s consent.

 

For purposes of this Agreement, a “Change of Control” shall mean:  (a) the
acquisition by any person or entity, or two or more persons or entities acting
in concert, of beneficial ownership (such term, for purposes of this Section 7,
having the meaning provided such term in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of 9.8% or more, or rights, options or
warrants to acquire 9.8% or more, or any combination thereof, of the Company’s
outstanding common shares of beneficial interest or other voting interests of
the Company, including voting proxies for such shares, or the power to direct
the management and policies of the Company, directly or indirectly (excluding
Managing Agent and its affiliates and persons or entities that beneficially own
9.8% or more of the Company’s outstanding common shares of beneficial interest
as of immediately prior to the execution and delivery of this Agreement by the
parties hereto); (b) the merger or consolidation of the Company with or into any
other entity (other than the merger or consolidation of any entity into the
Company that does not result in a Change in Control of the Company under clauses
(a), (c), or (d) of this definition); (c) any one or more sales or conveyances
to any person or entity of all or any material portion of the assets (including
capital stock or other equity interests) or business of the Company and its
subsidiaries taken as a whole; or (d) the cessation, for any reason, of the
individuals who at the beginning of any 36 consecutive month period constituted
the Trustees (together with any new trustees whose election by the Trustees or
whose nomination for election by the shareholders of the Company

 

6

--------------------------------------------------------------------------------


 

was approved by a vote of a majority of the trustees then still in office who
were either trustees at the beginning of any such period or whose election or
nomination for election was previously so approved) to constitute a majority of
the Trustees then in office; provided, however, a Change of Control of the
Company shall not include the acquisition by any person or entity, or two or
more persons or entities acting in concert, of beneficial ownership of 9.8% or
more of the Company’s outstanding common shares of beneficial interest or other
voting interests of the Company if such acquisition is approved by the Trustees
in accordance with the Company’s organizational documents and if such
acquisition is otherwise in compliance with applicable law.

 

Section 8 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in
Section 8, such termination shall be without further liability of either party
to the other, other than for breach or violation of this Agreement prior to
termination.

 

8.                                       Termination or Expiration.  Upon
termination or expiration of this Agreement with respect to any of the Managed
Premises for any reason whatsoever, Managing Agent shall as soon as practicable
turn over to Owners all books, papers, funds, records, keys and other items
relating to the management and operation of such Managed Premises, including,
without limitation, all leases in the possession of Managing Agent and shall
render to Owners a final accounting with respect thereto through the date of
termination.  Owners shall be obligated to pay all compensation for services
rendered by Managing Agent hereunder prior and up to the effective time of such
termination, including, without limitation, any Fees and Construction
Supervision Fees, and shall pay and reimburse to Managing Agent all expenses and
costs incurred by Managing Agent prior and up to the effective time of such
termination which are otherwise payable or reimbursable to Managing Agent
pursuant to the terms of this Agreement.  The amount of such fees paid as
compensation pursuant to the foregoing sentence shall be subject to adjustment
in accordance with the annual reconciliation contemplated by Section 6(b) and
consistent with past practices in performing such reconciliation.

 

9.                                       Assignment of Rights and Obligations.

 

(a)                                  Without Owners’ prior written consent,
Managing Agent shall not sell, transfer, assign or otherwise dispose of or
mortgage, hypothecate or otherwise encumber or permit or suffer any encumbrance
of all or any part of its rights and obligations hereunder, and any transfer,
encumbrance or other disposition of an interest herein made or attempted in
violation of this paragraph shall be void and ineffective, and shall not be
binding upon Owners.  Notwithstanding the foregoing, Managing Agent may assign
its rights and delegate its obligations under this Agreement to any successor in
interest who shall acquire substantially all the assets of Managing Agent and
substantially all of the personnel that are utilized by Managing Agent to
perform services under this Agreement.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Owners, without Managing Agent’s consent,
may assign its rights and obligations hereunder to any mortgagee with respect
to, or successor Owners of, the Managed Premises, but not otherwise.

 

(c)                                  Consistent with the foregoing paragraphs
(a) and (b), the terms “Owners” and “Managing Agent” as used in this Agreement
shall mean the original parties hereto and their respective mortgagees,
successors, assigns, heirs and legal representatives.

 

10.                                 Indemnification and Insurance.

 

(a)                                  Owners agree to defend, indemnify and hold
harmless Managing Agent from and against all costs, claims, expenses and
liabilities (including reasonable attorneys’ fees) arising out of Managing
Agent’s performance of its duties in accordance with this Agreement including,
without limitation, injury or damage to persons or property occurring in, on or
about the Managed Premises and violations or alleged violations of any law,
ordinance, regulation or order of any governmental authority regarding the
Managed Premises except any injury, damage or violation resulting from Managing
Agent’s fraud, gross negligence or willful misconduct in the performance of its
duties hereunder.

 

(b)                                 Owners and Managing Agent shall maintain
such commercially reasonable insurance as shall from time to time be mutually
agreed by Owners and Managing Agent.

 

11.                                 Notices.  Any notice, report or other
communication required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, upon
confirmation of receipt when transmitted by facsimile transmission, on the next
business day if transmitted by a nationally recognized overnight courier or on
the third business day following mailing by first class mail, postage prepaid,
in each case as follows (or at such other United States address or facsimile
number for a party as shall be specified by like notice):

 

If to the Company or the Owners:

 

Hospitality Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 969-5730

 

8

--------------------------------------------------------------------------------


 

If to Managing Agent:

 

Reit Management & Research LLC
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 928-1305

 

12.                                 Limitation of Liability.

 

(a)                                  Neither Owners nor Managing Agent shall be
personally liable hereunder, all such liability being limited in the case of
Owners to the interest of Owners in the Managed Premises and in the case of
Managing Agent, to its interest hereunder.

 

(b)                                 The Declarations of Trust establishing
certain Owners, a copy of each, together with all amendments thereto (the
“Declarations”), are duly filed with the Department of Assessments and Taxation
of the State of Maryland, provide that the names of such Owners refers to the
trustees under such Declarations collectively as trustees, but not individually
or personally.  No trustee, officer, shareholder, employee or agent of such
Owners shall be held to any personal liability, jointly or severally, for any
obligation of, or claim against, such Owners.  All persons and entities dealing
with such Owners, in any way, shall look only to the respective assets of such
Owners for the payment of any sum or the performance of any obligation of such
Owners.  In any event, all liability of such Owners hereunder is limited to the
interest of such Owners in the Managed Premises and, in the case of Managing
Agent, to its interest hereunder.

 

13.                                 Additional Properties.  Unless Owners and
Managing Agent otherwise agree in writing, all Properties from time to time
acquired by Owners or their affiliates shall automatically become subject to
this Agreement without amendment hereof.

 

14.                                 Modification of Agreement.  This Agreement
may not be modified, altered or amended in any manner except by an amendment in
writing, duly executed by the parties hereto.

 

15.                                 Independent Contractor.  This Agreement is
not one of general agency by Managing Agent for Owners, but one with Managing
Agent engaged as an independent contractor.  Nothing in this Agreement is
intended to create a joint venture, partnership, tenancy-in-common or other
similar relationship between Owners and Managing Agent for any purposes
whatsoever, and, without limiting the generality of the foregoing, neither the
terms of this Agreement nor the fact that Owners and Managing Agent have joint
interests in any one or more investments, ownership or other interests in any
one or more entities or may have common

 

9

--------------------------------------------------------------------------------


 

officers or employees or a tenancy relationship shall be construed so as to make
them such partners or joint venturers or impose any liability as such on either
of them.

 

16.                                 Law Governing.  This Agreement shall be
governed by and in accordance with the laws of The Commonwealth of
Massachusetts.

 

17.                                 Successors and Assigns.  This Agreement
shall be binding upon any successors or permitted assigns of the parties hereto
as provided herein.

 

18.                                 No Third Party Beneficiary.  Except as
otherwise provided in Section 21(i), no person or entity other than the parties
hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

 

19.                                 Severability.                            If
any one or more of the provisions contained herein, or the application thereof
in any circumstance, is held invalid, illegal or unenforceable in any respect
for any reason, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions hereof shall not be in
any way impaired, unless the provisions held invalid, illegal or unenforceable
shall substantially impair the benefits of the remaining provisions hereof.

 

20.                                 Survival.  The provisions of Sections 6, 8,
10, 11, 12, 16, 18, 19, 20, 21 and 22 of this Agreement shall survive the
termination hereof.

 

21.                                 Arbitration.

 

(a)               Any disputes, claims or controversies between the parties
(i) arising out of or relating to this Agreement or the provision of services by
Managing Agent pursuant to this Agreement, or (ii) brought by or on behalf of
any shareholder of the Owners (which, for purposes of this Section 21, shall
mean any shareholder of record or any beneficial owner of shares of the Owners,
or any former shareholder of record or beneficial owner of shares of the
Owners), either on his, her or its own behalf, on behalf of the Owners or on
behalf of any series or class of shares of the Owners or shareholders of the
Owners against the Owners or any trustee, officer, manager (including Reit
Management & Research LLC or its successor), agent or employee of the Owners,
including disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance or enforcement of this Agreement
or the Declarations of Trust or the Bylaws of the Owners (all of which are
referred to as “Disputes”), or relating in any way to such a Dispute or Disputes
shall, on the demand of any party to such Dispute be resolved through binding
and final arbitration in accordance with the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (“AAA”) then in effect, except
as those Rules may be modified in this Section 21.  For the avoidance of

 

10

--------------------------------------------------------------------------------


 

doubt, and not as a limitation, Disputes are intended to include derivative
actions against trustees, officers or managers of the Owners and class actions
by a shareholder against those individuals or entities and the Owners.  For the
avoidance of doubt, a Dispute shall include a Dispute made derivatively on
behalf of one party against another party.

 

(b)              There shall be three arbitrators.  If there are only two
parties to the Dispute (with, for purposes of this Section 21, any and all
Owners involved in the Dispute treated as one party), each party shall select
one arbitrator within 15 days after receipt by respondent of a copy of the
demand for arbitration.  Such arbitrators may be affiliated or interested
persons of such parties.  If either party fails to timely select an arbitrator,
the other party to the Dispute shall select the second arbitrator who shall be
neutral and impartial and shall not be affiliated with or an interested person
of either party.  If there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand, shall each
select, by the vote of a majority of the claimants or the respondents, as the
case may be, one arbitrator.  Such arbitrators may be affiliated or interested
persons of the claimants or the respondents, as the case may be.  If either all
claimants or all respondents fail to timely select an arbitrator then such
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
shall be appointed by the parties who have appointed the first arbitrator.  The
two arbitrators so appointed shall jointly appoint the third and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within 15 days of the appointment of the second arbitrator.  If the third
arbitrator has not been appointed within the time limit specified herein, then
the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

(c)               The place of arbitration shall be Boston, Massachusetts unless
otherwise agreed by the parties.

 

(d)              There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the arbitrators.

 

(e)               In rendering an award or decision (the “Award”), the
arbitrators shall be required to follow the laws of The Commonwealth of
Massachusetts.  Any arbitration proceedings or Award rendered hereunder and the
validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be
in writing and may, but shall not be required to, briefly state the findings of
fact and conclusions of law on which it is based.

 

(f)                 Except to the extent expressly provided by this Agreement or
as otherwise agreed by the parties, each party involved in a Dispute shall bear
its own costs and

 

11

--------------------------------------------------------------------------------


 

expenses (including attorneys’ fees), and the arbitrators shall not render an
award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
the Owners’ award to the claimant or the claimant’s attorneys.  Each party (or,
if there are more than two parties to the Dispute, all claimants, on the one
hand, and all respondents, on the other hand, respectively) shall bear the costs
and expenses of its (or their) selected arbitrator and the parties (or, if there
are more than two parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand) shall equally bear the costs and expenses of
the third appointed arbitrator.

 

(g)              An Award shall be final and binding upon the parties thereto
and shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(h)              Any monetary award shall be made and payable in U.S. dollars
free of any tax, deduction or offset.  Each party against which the Award
assesses a monetary obligation shall pay that obligation on or before the 30th
day following the date of the Award or such other date as the Award may provide.

 

(i)                  This Section 21 is intended to benefit and be enforceable
by the shareholders, directors, officers, managers (including Managing Agent or
its successor), agents or employees of the Owners and the Owners and shall be
binding on the shareholders of the Owners and the Owners, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

22.                                 Consent to Jurisdiction and Forum.  This
Section 22 is subject to, and shall not in any way limit the application of,
Section 21; in case of any conflict between this Section 22 and Section 21,
Section 21 shall govern.  The exclusive jurisdiction and venue in any action
brought by any party hereto pursuant to this Agreement shall lie in any federal
or state court located in Boston, Massachusetts.  By execution and delivery of
this Agreement, each party hereto irrevocably submits to the jurisdiction of
such courts for itself and in respect of its property with respect to such
action. The parties irrevocably agree that venue would be proper in such court,
and hereby waive any objection that such court is an improper or inconvenient
forum for the resolution of such action.  The parties further agree and consent
to the service of any process required by any such court by delivery of a copy
thereof in accordance with Section 11

 

12

--------------------------------------------------------------------------------


 

and that any such delivery shall constitute valid and lawful service of process
against it, without necessity for service by any other means provided by statute
or rule of court.

 

23.                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes and cancels any pre-existing agreements
with respect to such subject matter.

 

24.                                 Other
Agreements.                                      The Company and Managing Agent
are also parties to a Business Management Agreement, dated as of the date
hereof, as in effect from time to time (the “Business Management Agreement”). 
The parties agree that this Agreement does not include or otherwise address the
rights and obligations of the parties under the Business Management Agreement
and that the Business Management Agreement provides for its own separate rights
and obligations of the parties thereto, including without limitation separate
compensation payable by the Company to Managing Agent thereunder for services to
be provided by the Managing Agent pursuant to the Business Management Agreement.

 

[Signature Page To Follow.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Property Management Agreement as a sealed instrument as of the date above first
written.

 

 

 

MANAGING AGENT:

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

/s/ John C. Popeo

 

Name: John C. Popeo

 

Title: Executive Vice President and Treasurer

 

 

 

 

 

OWNERS:

 

 

 

HOSPITALITY PROPERTIES TRUST, on its own behalf and on behalf of its
subsidiaries

 

 

 

 

 

By:

/s/ John G. Murray

 

Name: John G. Murray

 

Title: President and Chief Operating Officer

 

14

--------------------------------------------------------------------------------